Case: 11-14829        Date Filed: 02/19/2013      Page: 1 of 13

                                                                                   [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                             __________________________

                               Nos. 11-14829 & 11-15945
                             __________________________

                                Agency No. A041-893-419

RONEL RAMOS,

                                                                                     Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                   Respondent.

                             __________________________

                          Petitions for Review of a Decision of
                           the Board of Immigration Appeals
                            __________________________

                                    (February 19, 2013)

Before CARNES and COX, Circuit Judges, and RESTANI, * Judge.

COX, Circuit Judge:



       *
         Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
              Case: 11-14829   Date Filed: 02/19/2013   Page: 2 of 13

      Ronel Ramos was charged with removability for committing an “aggravated

felony” within the meaning of 8 U.S.C. § 1227(a)(2)(A)(iii) when he pled guilty to

violating Georgia Code § 16-8-14, a statute that criminalizes shoplifting.     An

Immigration Judge sustained the charge, denied Ramos’s application for

cancellation of removal, and ordered Ramos deported. Ramos appealed to the

Board of Immigration Appeals. The Board dismissed his appeal, reasoning that a

§ 16-8-14 conviction necessarily qualifies as an aggravated felony. The Board

then denied Ramos’s motion to reconsider. Ramos petitioned this court to review

both of the Board’s rulings. We conclude that a § 16-8-14 conviction does not

categorically qualify as an aggravated felony. We also conclude that Ramos’s

record of conviction does not establish that he committed an aggravated felony.

We therefore grant Ramos’s petition and reverse the Board’s rulings.

                                    I. FACTS

      Georgia Code § 16-8-14 (hereinafter the “Georgia statute”) reads as follows,

in relevant part:

      (a) A person commits the offense of theft by shoplifting when
          [he] . . . , with the intent of appropriating merchandise to his own
          use without paying for the same or to deprive the owner of
          possession thereof or of the value thereof, in whole or in part . . . :
          (1) Conceals or takes possession of the goods or merchandise of any store
              or retail establishment[.]

Ga. Code Ann. § 16-8-14 (2004) (emphasis added).



                                        2
             Case: 11-14829    Date Filed: 02/19/2013   Page: 3 of 13

      Ramos, a citizen of the Philippines and a lawful permanent resident of the

United States, was charged under the Georgia statute for taking three video games

from a Costco “with the intent of appropriating [the] merchandise to his own use

without paying for same.” (Admin. R. at 000164.) He pled guilty to this charge

and was sentenced to twelve months’ imprisonment to be served on probation.

      The U.S. Attorney General then served Ramos with a notice to appear for

removal proceedings, listing two charges of removability. One charge involved

three additional convictions (Burglary from an Unoccupied Dwelling, Grand Theft,

and Theft from a Dwelling) that, the Government claimed, together rendered

Ramos removable under 8 U.S.C. § 1227(a)(2)(A)(ii) for committing “two or more

crimes involving moral turpitude.” The other charge: Ramos’s conviction under

the Georgia statute rendered him removable because it constituted an “aggravated

felony” within the meaning of § 1227(a)(2)(A)(iii).

                          II. PROCEDURAL HISTORY

      After a hearing, an Immigration Judge sustained the Government’s charge of

removability and denied Ramos’s application for cancellation of removal. The

Immigration Judge’s rulings were based only on Ramos’s shoplifting conviction

under the Georgia statute and did not address the Government’s § 1227(a)(2)(A)(ii)

charge. The Immigration Judge then ordered Ramos removed. Ramos appealed to

the Board of Immigration Appeals. The Board dismissed his appeal, reasoning that

                                         3
              Case: 11-14829     Date Filed: 02/19/2013   Page: 4 of 13

a conviction under the Georgia statute necessarily constitutes an aggravated felony

within the meaning of § 1227(a)(2)(A)(iii), so Ramos had committed an

aggravated felony and was removable. Ramos petitioned this court to review the

dismissal and, on the same day, moved the Board to reconsider. The Board denied

his motion on the same basis that it dismissed his appeal. Ramos then petitioned

this court to review the Board’s denial of his motion for reconsideration.

       This court granted the parties’ joint motion to consolidate the two appeals.

                               III. ISSUE ON APPEAL

       Section 1227(a)(2)(A)(iii) renders an alien removable if he “is convicted of

an aggravated felony at any time after admission.” Though the section does not

define “aggravated felony,” that term is defined in 8 U.S.C. § 1101(a)(43)(G) to

include “theft offense[s] . . . for which the term of imprisonment [is] at least one

year.” 1   In charging Ramos with removability under § 1227(a)(2)(A)(iii), the

Government alleged that his conviction under the Georgia statute constituted a

“theft offense” within the meaning of § 1101(a)(43)(G). If Ramos’s conviction

constituted a “theft offense,” it qualifies as an aggravated felony and Ramos is

removable. The issue on appeal, then, is whether Ramos’s conviction under the

Georgia statute constituted a theft offense.



       1
         Ramos does not dispute that the twelve-month sentence imposed qualified as a
§ 1101(a)(43)(G) “term of imprisonment.”
                                          4
              Case: 11-14829     Date Filed: 02/19/2013    Page: 5 of 13

                                  IV. DISCUSSION

      In deciding whether a conviction constitutes a theft offense, this court “first

look[s] to the fact of conviction and the statutory definition of the offense.”

Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1353 (11th Cir. 2005). If a

conviction under a particular statute does not categorically qualify as a theft

offense, we then look to the record of conviction—including documents involving

the charge, plea agreement, or sentence—to determine whether it clearly

establishes that the alien’s conviction qualifies as a theft offense. See id. at 1355.

      The Government argues that Ramos was convicted of a theft offense because

the Georgia statute is categorical: any conviction under that statute constitutes a

theft offense. But Ramos argues that the Georgia statute is “divisible.” That is, the

Georgia statute punishes some conduct that qualifies as a theft offense and some

conduct that does not qualify as a theft offense. Because the statute is divisible,

Ramos contends, the mere fact of his conviction is insufficient to establish that he

committed a theft offense, and the court must look to the record of conviction.

                                          A.

      The initial inquiry on appeal is whether the Georgia statute is categorical or

divisible. To conclude that the Georgia statute is divisible, we must determine that

it punishes conduct that does not qualify as a theft offense within the meaning of




                                           5
               Case: 11-14829       Date Filed: 02/19/2013      Page: 6 of 13

§ 1101(a)(43)(G).      The parties agree that we review the interpretation of the

Georgia statute de novo.2

       This inquiry first prompts the question of how “theft offense” is defined.

The Supreme Court has held that when Congress has listed a specific crime, it

means to refer to that crime in “the generic sense in which the term is now used in

the criminal codes of most States.” Taylor v. United States, 495 U.S. 575, 598,

110 S. Ct. 2143, 2158 (1990).              The Court later applied this principle to

acknowledge that the term “theft offense,” as § 1101(a)(43)(G) uses it, denotes the

“generic definition of theft.” Gonzalez v. Duenas-Alvarez, 549 U.S. 183, 188–89,

127 S. Ct. 815, 819–20 (2007). That “generic definition,” the Court recognized,

has been stated by the Board and by many of our sister circuits as “the taking of

property . . . with the criminal intent to deprive the owner of rights and benefits of

ownership, even if such deprivation is less than total or permanent.” Id. at 189,

127 S. Ct. at 820 (quoting Penuliar v. Gonzales, 435 F.3d 961, 969 (9th Cir. 2006))

(emphasis added) (internal quotation marks omitted); see also United States v.

Vasquez-Flores, 265 F.3d 1122, 1125 (10th Cir. 2001) (recognizing verbatim this




       2
         We owe Chevron deference to the Board’s interpretations of the statutes it has been
empowered by Congress to administer. I.N.S. v. Aguirre-Aguirre, 526 U.S. 415, 425, 119 S. Ct.
1439, 1445–46 (1999). We owe no Chevron deference to the Board’s interpretation of the
Georgia statute, which the Board has no power to administer. Because the parties dispute only
the Board’s interpretation of the Georgia statute, the Board’s interpretation is not entitled to
Chevron deference.
                                               6
                  Case: 11-14829   Date Filed: 02/19/2013   Page: 7 of 13

“generic definition”); Hernandez-Mancilla v. INS, 246 F.3d 1002, 1009 (7th Cir.

2001) (same); In re V-Z-S-, 22 I. & N. Dec. 1338, 1346 (BIA 2000) (same).

       In Jaggernauth v. U.S. Attorney General, 432 F.3d 1346, we accepted this

generic definition and held that a theft statute that included two disjunctive intent

requirements—an intent to deprive and an intent to appropriate—was divisible.

Because we conclude that Jaggernauth controls the result in this case, we discuss it

in detail here.

       In Jaggernauth, we considered whether a lawful permanent resident of the

United States had committed a theft offense within the meaning of

§ 1101(a)(43)(G) when she was convicted of grand theft under Florida Statutes

§ 812.014(1) (hereinafter the “Florida statute”).       The Florida statute reads as

follows:

       A person commits a theft if he or she knowingly obtains or uses, or
       endeavors to obtain or use, the property of another with intent to,
       either temporarily or permanently:
       (a) Deprive the other person of a right to the property or a benefit from
           the property.
       (b) Appropriate the property to his or her own use or to the use of any
           person not entitled to the use of the property.

Fla. Stat. § 812.014(1).      The charging document submitted against the alien

“tracked the general language” of the statute but “did not specify under which

subsection [she] was charged.” Jaggernauth, 432 F.3d at 1349.




                                            7
                 Case: 11-14829   Date Filed: 02/19/2013   Page: 8 of 13

      The Attorney General then charged her with removability under

§ 1227(a)(2)(A)(iii). An Immigration Judge sustained the charge and ordered her

deported. The Board dismissed the alien’s appeal, but it granted her motion to

reconsider the dismissal. On reconsideration, the Board affirmed the Immigration

Judge’s ruling on the grounds that, although the Florida statute appeared to be

divisible, the record of conviction established that the alien was charged with a

theft offense.

      We reversed the Board’s holding. On de novo review, we concluded that the

Florida statute encompassed two distinct mens rea: an intent to deprive and an

intent to appropriate.     Id. at 1353–54.     We then determined that the Florida

statute’s intent-to-appropriate clause (subpart (b)) could not include a “criminal

intent to deprive the owner of the rights and benefits of ownership,” as the generic

definition of theft requires. Id. at 1353. To interpret both subparts to involve an

intent to deprive, we reasoned, “would make subpart (b) superfluous, thereby

violating the well-established rule of statutory construction that courts must give

effect, if possible, to every clause and every word of a statute.” Id. at 1354. That

interpretation would also “ignore the plain meaning of appropriation,” which does

“not necessarily entail that the property owner be deprived [of] his or her rights to

the property’s use or benefits.” Id. (internal quotation marks omitted). Because




                                           8
               Case: 11-14829   Date Filed: 02/19/2013    Page: 9 of 13

the statute punishes both crimes that are theft offenses and crimes that are not, the

statute is divisible. Id.

       Because the Florida statute is divisible, the fact of the alien’s conviction

alone did not necessarily mean she had committed a theft offense. The Board was

therefore permitted to look beyond the fact of conviction to the record of

conviction. Id. at 1355. The conviction record (which included the charging

document, the plea, and sentencing documents) referenced only the Florida

statute’s general language and nowhere specified under which subpart the alien had

been convicted, leaving open the possibility that the alien was convicted for theft

with intent to appropriate only. Id. For that reason, we held that the Government

failed to clearly establish that the alien was convicted of a theft offense. We

vacated the Board’s order of removal.

       We find no meaningful difference between the Florida statute we interpreted

in Jaggernauth and the Georgia statute we consider here.                  Both statutes

unmistakably require either an intent to deprive (which falls under the generic

definition of theft) or an intent to appropriate (which does not). Accord K-Mart

Corp. v. Coker, 410 S.E.2d 425, 427 (Ga. 1991) (recognizing that the Georgia

statute contemplates three alternate forms of mens rea: the intent to appropriate, the

intent to deprive an owner of the possession of merchandise, and the intent to

deprive an owner of the value of merchandise). Although the Georgia statute

                                          9
               Case: 11-14829   Date Filed: 02/19/2013   Page: 10 of 13

qualifies the intent-to-appropriate clause with the phrase “without paying for the

same”—which the Florida statute does not do—the phrase does not change the

meaning of the clause.      We fail to see how a thief’s intent to appropriate

merchandise to his own use transforms into an intent to deprive a right or benefit of

ownership simply because the thief tenders no payment.

         For the reasons set forth in Jaggernauth, a conviction under the Georgia

statute for shoplifting with intent to “appropriat[e] merchandise to [one’s] own use

without paying for the same” (the intent on which the charge against Ramos was

based) does not constitute a theft offense within the meaning of § 1101(a)(43)(G).

The Georgia statute punishes both conduct that qualifies as a theft offense and

conduct that does not. We therefore hold that the Georgia statute is divisible.

         The Government contends that the Supreme Court “clarified” Jaggernauth

in Duenas-Alvarez. But Duenas-Alvarez is distinguishable from this case. In

Duenas-Alvarez, the Supreme Court was asked to interpret a California statute that

criminalizes theft. The petitioner in that case argued that the statute was divisible

because it punished both the principal of a theft and anyone who aids or abets that

theft.    The petitioner’s rather creative reasoning went this way: Aiders and

abettors, in general, are liable not only for the crimes they specifically intended

others to commit but also for the criminal acts that were natural and probable

consequences of the specifically intended crimes. So, aiders and abettors of theft

                                         10
              Case: 11-14829      Date Filed: 02/19/2013    Page: 11 of 13

include individuals who specifically intended a principal to commit theft, on one

hand, and on the other, individuals who specifically intended a different crime of

which theft was only a natural and probable consequence. In theory, then, the

California statute could punish individuals who never specifically intended a theft.

But the generic definition of theft requires a specific intent to deprive. The statute

could therefore punish conduct that was not a theft offense within the meaning of

§ 1101(a)(43)(G), and the statute was divisible.

      The Supreme Court rejected this argument. The Court concluded that “to

find that a state statute creates a crime outside the generic definition” of theft

“requires more than the application of legal imagination to the state statute’s

language.” Id. at 193, 127 S. Ct. at 822. Instead, the determination that a statute is

divisible “requires a realistic probability . . . that the State would apply its statute to

conduct that falls outside the generic definition.” Id. Seeing no support in the

statute’s language for the petitioner’s construction, the Court required him to point

to case law supporting the proposition that California would prosecute conduct

under the theft statute that fell outside the generic definition of theft. Because the

petitioner could make no such showing, the statute was not divisible.

      Here, the Government argues that, under Duenas-Alvarez, Ramos must show

that Georgia would use the Georgia statute to prosecute conduct falling outside the

generic definition of theft; if he cannot, the Government argues, the statute cannot

                                            11
              Case: 11-14829    Date Filed: 02/19/2013    Page: 12 of 13

be considered divisible. But Duenas-Alvarez does not require this showing when

the statutory language itself, rather than “the application of legal imagination” to

that language, creates the “realistic probability” that a state would apply the statute

to conduct beyond the generic definition. Here, the statute expressly requires

alternate intents. Accord Coker, 410 S.E.2d at 427. One of those intents (the one

at issue here) does not render the crime a theft offense. The statute’s language

therefore creates the “realistic probability” that it will punish crimes that do qualify

as theft offenses and crimes that do not. Duenas-Alvarez does not control this

case.

                                          B.

        Because the Georgia statute is divisible, we look to the record of conviction

to determine whether Ramos was convicted of a theft offense. See Jaggernauth,

432 F.3d at 1355. This inquiry need not detain us for long. The record of

conviction consists of the charging document, Ramos’s plea agreement, and a

sentencing document. Only the charging document specifies that Ramos was

charged under the Georgia statute. That document accuses him of taking the video

games from Costco “with the intent of appropriating said merchandise to his own

use without paying for same.” (Admin R. at 000164.) As we explained above, a

conviction for theft of merchandise with intent to appropriate it does not constitute

a theft offense: the intent to appropriate does not encompass the intent to deprive,

                                          12
             Case: 11-14829    Date Filed: 02/19/2013   Page: 13 of 13

as the generic definition of theft requires. The record of conviction thus fails to

show that Ramos was convicted of a theft offense. The Government makes no

argument counter to this conclusion and effectively concedes it.

                                V. CONCLUSION

      We conclude that the Georgia statute is divisible and that Ramos’s record of

conviction does not show that he committed a theft offense. If Ramos was not

convicted of a theft offense, he was not convicted of an aggravated felony, and his

conviction cannot provide the basis for his removal under § 1227(a)(2)(A)(iii). We

grant Ramos’s petition and reverse the Board’s dismissal of his appeal. His appeal

of the Board’s denial of the motion for reconsideration is moot.

      Neither the Immigration Judge nor the Board considered, however, whether

Ramos was removable under § 1227(a)(2)(A)(ii) on the grounds that he committed

multiple crimes involving moral turpitude. We remand this case to the Board to

enable consideration of the alternate grounds advanced by the Government for

Ramos’s removal.

      PETITION GRANTED.




                                         13